Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first 
inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
2.	The preliminary amendment of 8/6/2020 is acknowledged. Claims 1-10, 12, 15-18 and 20 have 
been amended. Claims 1-20 are pending.

Election/Restrictions
3.	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1-11, 15, 16(in part), 17-19, drawn to an antibody directed against the endothelin receptor subtype A, compound and pharmaceutical composition comprising the antibody, and hybridoma.
[Note: Claim 19 depends from claim 18, which depends from claim 1, wherein claims 1 and 18 are directed to an antibody. Claim 19 is therefore, construed as only being directed to an antibody.]

Group II, claim(s) 12-14 and 16(in part), drawn to an isolated polynucleotide, cloning and/or expression vector and host organism.

Group III, claim(s) 20, drawn to a method of diagnosing cancer.


4.	The inventions listed as Groups I-III do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

Group I recites the special technical feature of an antibody directed against the endothelin receptor subtype A, compound and pharmaceutical composition comprising the antibody, and hybridoma, which is not required by the other product of Group II.

Group II recites the special technical feature of an isolated polynucleotide, cloning and/or expression vector and host organism, which is not required by the other product of Group I.



5.	In response to this Office Action/Election requirement, applicant must elect one from Groups I-III, for consideration.
6.	Applicant is advised that in order for the reply to this requirement to complete it must include an election of the invention to be examined even though the requirement be traversed (37 C.F.R. 1.143).
7.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 C.F.R. 1.48 (b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a petition under 37 C.F.R. 1.48(b) and by the required under 37 C.F.R. 1.17(I).	
Notice of Rejoinder

8.	The examiner has required restriction between product and process claims.  Where applicant elects claims directed to the product, and a product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claim will be rejoined in accordance with the provisions of MPEP § 821.04.  Process claims that depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier.  Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312.
9.	In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112.  Until an elected product claim is found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined.  See “Guidance on Treatment of Product and Process Claims in light of In re Ochiai, In re Brouwer and 35 U.S.C. § 103(b),” 1184 O.G. 86 (March 26, 1996).  Additionally, in order to retain the right to rejoinder in accordance with the above policy, Applicant is advised that the process claims should be amended during prosecution either to maintain dependency on the product claims or to otherwise include the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder.  Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues.  See MPEP § 804.01.


Advisory Information

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADITI DUTT whose telephone number is (571)272-9037.  The examiner can normally be reached on M-F 9:00am-5:00pm.
11.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
12.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A. D./
Examiner, Art Unit 1649
13 June 2022

/JEFFREY STUCKER/Supervisory Patent Examiner, Art Unit 1649